UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4326



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JAMES PATRICK MONDELL,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-04-109)


Submitted:   January 4, 2006                 Decided:   January 11, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William N. Nettles, Columbia, South Carolina, for Appellant.
Jonathan S. Gasser, United States Attorney, Kevin F. McDonald,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Patrick Mondell appeals the forty-one-month sentence

imposed upon him on February 17, 2005, in the District of South

Carolina.      His sentence followed his guilty plea to a single

offense   of    conspiring   to   file   false   income   tax   claims,   in

contravention of 18 U.S.C. § 286.         In connection with his guilty

plea, Mondell entered into a plea agreement with the Government,

which included several sentencing stipulations.

     On appeal, Mondell contends that the district court erred in

cross-referencing § 2T1.1 of the Sentencing Guidelines, because

that provision was not included in the plea agreement’s sentencing

stipulations.      As Mondell acknowledges, however, the agreement

expressly provides that “[t]he Defendant understands that these

stipulations are not binding upon the Court.”         J.A. 19.    On these

plain terms, the court was not bound by the plea agreement’s

sentencing stipulations, and we must accordingly affirm Mondell’s

sentence.      We dispense with oral argument because the facts and

legal contentions of this appeal are adequately presented in the

materials before the Court and argument would not aid us in the

decisional process.

                                                                  AFFIRMED




                                     2